Citation Nr: 0400145	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for left hip disability as 
secondary to service-connected right hip disability.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  Jurisdiction over the veteran's claims folders 
was transferred to the Philadelphia Regional Office and 
Insurance Center (RO) in April 1998.


REMAND

The veteran contends that his left hip disability is a result 
of his service-connected right knee disability.  The Board 
observes that in October 2001 a VA examiner indicated that 
inability to walk well with a disorder of the right knee 
could affect the gait and balance of the patient and produce 
increased physical strain on the hips.  No opinion regarding 
the etiology of the veteran's left hip disability was 
provided.  An April 2002 VA examination report indicates that 
it was less than likely that the veteran's left hip condition 
was the result of his right knee disability.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
the Board concludes that the veteran's claims folders should 
be reviewed and an opinion rendered regarding whether it is 
at least as likely as not that the veteran's left hip 
disability was caused or chronically worsened by the 
veteran's service-connected right knee disability.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical treatment records from 
the Wilkes-Barre VAMC and the Allentown 
VA Outpatient Clinic for the period from 
December 2002 to the present.

2.  The RO should review the claims 
folders and ensure that all indicated 
development is conducted.

All evidence obtained as a result of 
additional development should be properly 
associated with the claims folders.

3.  The RO should then make the claims 
folders available to the physician who 
conducted the orthopedic examination of 
the veteran in April 2002.  If that 
examiner is not available, the claims 
folders should be made available to a 
physician with the appropriate expertise 
to determine the etiology of the 
veteran's left hip disability.

After reviewing the claims folders, the 
physician should provide an opinion 
regarding whether it is at least as 
likely as not that the veteran's left hip 
disability was caused or chronically 
worsened by his service-connected right 
knee disability.

The complete rationale for the opinion 
should be clearly set forth in a 
narrative report.

4.  The RO should then review the claims 
folders to ensure that all indicated 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


